Case 4:20-cv-03003 Document 14-1 Filed on 10/08/20 in TXSD Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
KEDRIC CRAWFORD, §
Plaintiff, §
§
v. §
§ Civil Action No. 4:20-cv-03003
CITY OF BAYTOWN, KEITH §
DOUGHERTY, TEDDY SIMS, § JURY DEMANDED
AND OFFICER DOE. §
Defendants. §
AGREED PROTECTIVE ORDER

WHEREAS, the parties to this proceeding anticipate exchanging documents and
tangible things during the discovery and trial phase of this lawsuit that the disclosing or
producing party will regard as confidential;

WHEREAS, the parties to this proceeding desire to preserve the confidentiality of
any such documents and tangible things disclosed or produced in the course of these
proceedings; therefore,

Therefore, the parties believe it is appropriate for the Court to enter this agreed
protective order;

THE COURT HEREBY ORDERS that, unless the Court amends, supersedes, or
withdraws this Agreed Protective Order, all parties, their representatives, and other
individuals furnished with any document or tangible thing a party has disclosed or
produced identified as confidential information shall follow the procedures set forth

herein.
Case 4:20-cv-03003 Document 14-1 Filed on 10/08/20 in TXSD Page 2 of 6

1. Confidential Information. A party may designate a document or other tangible
thing disclosed or produced to another party or its counsel during any stage of this
proceeding as confidential information by designating such information as
“CONFIDENTIAL” under the terms set forth in this Order. A document or tangible thing
designated as “CONFIDENTIAL” shall not be used by the party receiving the
information, the party’s representative, or any other individual furnished with any
document or tangible thing a party has disclosed or produced identified as confidential
for any purpose outside these civil proceedings.

2. Document Production. A party may designate a document or other tangible
thing as “CONFIDENTIAL” by marking each item “CONFIDENTIAL.” In lieu of
marking the original of a document, the designating party may mark the copy that is
disclosed or produced. For information or data that cannot be marked, the designating
party may designate such information or data as “CONFIDENTIAL” by notifying the
receiving party in writing.

3. Restrictions on Use and Disclosure. Except as agreed to by the designating
party (or its counsel) or as otherwise provided in this Order, information designated as
“CONFIDENTIAL”:

(A) _ shall be maintained in confidence by the counsel to which it is furnished;

(B) may be disclosed by such counsel only to Authorized Persons as defined in
this Agreed Protective Order; and

(C) may be used by such counsel and the Authorized Persons to whom it is

disclosed only for the purposes of this lawsuit and for no other purpose whatsoever.
Case 4:20-cv-03003 Document 14-1 Filed on 10/08/20 in TXSD Page 3 of 6

4. Authorized Persons. Except as agreed to by the designating party, access to
materials designated as “CONFIDENTIAL” (“Confidential Information”) shall be
restricted to the following Authorized Persons:

(A) Parties and employees of a party to whom it is necessary that confidential
information be shown for purposes of this proceeding;

(B) Persons who were the authors or recipients of the documents in the ordinary
course of business;

(C) Counsel for the parties to whom it is necessary that confidential
information be shown for purposes of this lawsuit;

(D) Persons employed by any party or its attorneys solely for the purpose of
assisting in the preparation for trial, such as experts, their staff, and support personnel to
whom it is necessary that confidential information be shown for purposes of assisting in
such preparation;

{E) The Court, persons employed by the Court, and any duly qualified reporters
and videographers participating in the lawsuit; and

(F) Any other person who is later designated as an Authorized Person either by
(i) agreement of all the parties or (ii) by order of the Court; and

(G) Parties and insurance representatives or insurance adjusters of a party to
whom it is necessary that confidential information be shown for purposes of evaluation,
offers and settlement.

Prior to disclosing materials designated as “CONFIDENTIAL” to Authorized

Persons listed in Paragraphs 4(A)-(G), as permitted in this Agreed Protective Order, the
Case 4:20-cv-03003 Document 14-1 Filed on 10/08/20 in TXSD Page 4 of 6

receiving party must notify the Authorized Person of this Agreed Protective Order.

5. Challenging Designation. In the event that any party to the designation by
another party of any information as “CONFIDENTIAL” or to the designation of any
person as an Authorized Person, the parties shall try to resolve any such dispute in good
faith on an informal basis. If the dispute cannot be resolved, the parties may seek
appropriate relief from the Court.

6. Error in Designation. The inadvertent or unintentional production of a
document or tangible thing containing confidential information without being designated
as “CONFIDENTIAL” at the time of the disclosure or production shall not be deemed a
waiver in whole or in part of a party’s claim to the confidentiality of the document or
other tangible thing disclosed or produced if the error is identified to all parties and
corrected within five business days of the earlier of (i) the use of the document in a
hearing, filing, or deposition or (ii) discovery that the document was not properly
designated.

7. Conelusion of Dispute. Within sixty days after the conclusion of this
proceeding, from which any appeal is final or no appeal has been or can be taken, all
documents or other tangible things that contain “CONFIDENTIAL” information shall,
without the requirement of a written request of the producing party, be either:

(A) delivered by the receiving party to the outside counsel of record for the
producing party;

(B) destroyed, and counsel for such receiving party shall certify in writing to

the producing party that all such documents have been destroyed; or
Case 4:20-cv-03003 Document 14-1 Filed on 10/08/20 in TXSD Page 5 of 6

(C) Continue to protect and shall not use the received confidential
information for any purpose outside these civil proceedings.

8. Survival, The terms and conditions of this Agreed Protective Order shall
remain in full force and effect and shall survive the final resolution of this dispute
uniess the Court amends, supersedes, or withdraws the Agreed Protective Order.

The Parties present this proposed Agreed Protective Order to the Court for its
consideration and approval as Court Order. Until the Court issues a signed Order, the
parties agree to abide by and be bound by the terms of this agreement upon signature

hereof as if an order had been entered on that date.

Entered this day of , 2020,

 

Lynn N. Hughes
United States District Judge
Case 4:20-cv-03003 Document 14-1 Filed on 10/08/20 in TXSD Page 6 of 6

V4 Sow

U.A. Lewis

Okwudili Onyekwelu

Damion Millington

The Lewis Law Group

P.O. Box 27353

Houston, Texas 77227
myattorneyatlaw@gmail.com
oonyekwelu@thelewislaw.com
dmillington@thelewislaw.com
Attorneys for Plaintiff

Steven D. Selbe

Gordon Rees Scully Mansukhani
TransWestern Tower

1900 West Loop South

Suite 1000

Houston, Texas 77027
sselbe@grsm.com

Attorney for Defendants

City of Baytown, Texas and
Chief Keith Dougherty

sf Willa 6. Helfad bit (6 [55.4
WILLIAM S. HELFAND
Attorney-in-Charge

SBOT: 09388250

Southern District of Texas Bar No. 8791
NORMAN RAY GILES

SBOT: 24014084

Southern District of Texas Bar No. 26966

OF COUNSEL:

LEWIS BRISBOIS BISGAARD & SMITH, LLP

24 Greenway Plaza, Suite 1400

Houston, Texas 77046

(713) 659-6767

(713) 759-6830 (Fax)

ATTORNEYS FOR DEFENDANT OFFICER TEDDY SIMS
